Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the forward margin.“  There is insufficient antecedent basis for this limitation in the claim.

In re cl. 11:	it is unclear which floor is being referenced. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayerle (2016/0150727).

[AltContent: textbox (chopper)][AltContent: arrow][AltContent: textbox (1st & 2nd spreaders)][AltContent: arrow][AltContent: arrow][AltContent: textbox (splitter)][AltContent: arrow]
    PNG
    media_image1.png
    495
    516
    media_image1.png
    Greyscale



[AltContent: textbox (Spreader floor)][AltContent: arrow][AltContent: textbox (Chopper floor extension)][AltContent: textbox (Chopper floor)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    462
    665
    media_image2.png
    Greyscale



“[0044] Preferably the rotary spreader is mounted for adjustment pivotal movement about an axis transverse to the housing so as to change the angle of the base wall.”

1. A residue management system for an agricultural harvester that moves in a forward direction of travel over a field to harvest crop, comprising: 
a chopper (marked up) to chop crop residue derived from crop harvested from the field by the agricultural harvester, the chopper comprising a floor (marked up), 
a residue spreader (marked up) mounted for pivotable movement (par. 44) relative to the chopper between a dispersal position to disperse crop residue received from the chopper onto the field and a windrow position to deposit crop residue received from the agricultural harvester onto the field in a windrow, 
the residue spreader comprising 
a first spreading device, a second spreading device (marked up), 
a splitter (marked up) positioned laterally between the first spreading device and the second spreading device to divide flow of crop residue from the chopper between the first spreading device and the second spreading device, and 
a floor (marked up) under the first spreading device and the second spreading device, the floor of the chopper and the floor of the residue spreader spaced apart from one another to define a gap therebetween to facilitate pivotable movement of the residue spreader between the dispersal position and the windrow position, and 

a floor extension (marked up) projecting rearwardly from the floor of the chopper partially over the floor of the residue spreader about the gap alongside the splitter to guide flow of crop residue from the chopper to the residue spreader (fig 6).


[AltContent: textbox (Nose projecting forwardly)][AltContent: arrow]
    PNG
    media_image3.png
    419
    488
    media_image3.png
    Greyscale

2. The residue management system of claim 1, wherein the splitter comprises a nose projecting forwardly from the forward margin into a flow-dividing sheath of the chopper (marked up), and 
the floor extension projects rearwardly alongside the sheath and the nose (the rear portion 12A of the floor / bottom wall 12 is rearward & laterally / alongside the sheath & nose).

“[0108] A rear portion 12A of the floor or bottom wall 12 is rotatable about a pivot 12B from the tailboard distribution position which is shown in FIG. 6 to a direct entry into the spreader as shown in FIG. 3. This position in FIG. 3 where a rear edge 12C of the portion 12A is lowered enables the cut straw to flow directly into the open front of the spreader 20 for easy engagement by the paddles on the discs of the spreader. The inlet is not restricted as in some prior art designs, allowing for a wider range of operating conditions.”

3. The residue management system of claim 2, wherein the floor extension is cantilevered from a rear edge of the floor of the chopper adjacent the flow-dividing sheath (taught above).

4. The residue management system of claim 1, wherein the splitter comprises a transition portion expanding in lateral width as the transition portion extends rearwardly (shown above), and 
the floor extension projects rearwardly at least to a forward margin of the transition portion as viewed in side elevation (as taught above, the extension can be placed at any portion of the transition portion of the splitter, as shown above).

5. The residue management system of claim 4, wherein the floor extension terminates rearwardly at the forward margin of the transition portion as viewed in side elevation when the residue spreader is positioned in the dispersal position (the intended arrangement is given as taught / shown above).

6. The residue management system of claim 4, wherein the floor extension projects rearwardly past the forward margin of the transition portion alongside the transition portion as viewed in side elevation when the residue spreader is positioned in the windrow position (as noted above, the arrangement can be achieved as shown/taught above).

7. The residue management system of claim 4, wherein the floor extension comprises a laterally inner chamfered edge (design shape is cut away as it follows the shape of the floor board, fig 4).

8. The residue management system of claim 4, wherein the floor of the residue spreader comprises a front panel inclined so as to extend upwardly as the front panel extends rearwardly to facilitate pivotable movement of the residue spreader between the dispersal position and the windrow position, and the floor extension projects over the inclined front panel as the floor extension projects alongside the transition portion when the residue spreader is positioned in the windrow position (fig 7).

9. The residue management system of claim 1, wherein the first spreading device comprises an impeller having a rotation profile, and the floor extension tapers in lateral width as the floor extension projects rearwardly between the rotation profile and the splitter (tapers to fit the profile of the spreader shown in fig 1).

10. The residue management system of claim 9, wherein the floor extension comprises a concave edge corresponding to the rotation profile (inherent edge shape to match the spreader).

11. The residue management system of claim 1, wherein the floor comprises an inclined front panel over which the floor extension projects rearwardly.

12. The residue management system of claim 11, wherein the floor of the residue spreader comprises a main panel, the front panel is positioned in front of and angled from the main panel to define a bend therebetween (fig 7), and the floor extension comprises a rearwardmost tip higher than the bend (fig 6).

13. The residue management system of claim 1, comprising a second floor extension projecting rearwardly from the floor of the chopper partially over the floor of the residue spreader about the gap alongside the splitter to guide flow of crop residue from the chopper to the residue spreader (the floor extension is considered to be two parts, a right and a left on either side of the splitter).

14. The residue management system of claim 13, wherein the floor extension is positioned on a first lateral side of the splitter, and the second floor extension is positioned on an opposite, second lateral side of the splitter (already discussed in re cl. 13).

15. The residue management system of claim 14, wherein the splitter comprises a transition portion expanding in lateral width in laterally opposite directions as the transition portion extends rearwardly (at the nose portion as marked up in fig 7), 
the floor extension projects rearwardly on the first lateral side of the splitter to the transition portion as viewed in side elevation, and the second floor extension projects rearwardly on the second lateral side of the splitter to the transition portion as viewed in side elevation (as discussed above, the extensions are on either side of the splitter).

16. The residue management system of claim 13, wherein the floor comprises an inclined front panel over which the floor extension and the second floor extension project rearwardly (fig 6).

17. The residue management system of claim 13, wherein the floor extension tapers in lateral width as the floor extension projects rearwardly, and the second floor extension tapers in lateral width as the second floor extension projects rearwardly (as addressed above, the extensions conform to the shape of the spreader).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.


Landuyt (7553227) teaches a triangular floor extension plate 54 that prevents the greater portion of the crop residue passing thereacross from falling directly downward to the ground (fig 4).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD F KOVACS/Primary Examiner, Art Unit 3671